IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,877-01




EX PARTE SELWYN PRESTON DAVIS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS IN
CAUSE NO. D-1-DC-06-904119-A IN THE 390TH DISTRICT COURT 
TRAVIS COUNTY



                      Per Curiam.

O R D E R
           In October 2007, a jury convicted applicant of capital murder.  The jury answered the
punishment issues in such a way that the trial court sentenced applicant to death.  This Court
affirmed applicant’s conviction and sentence.  Davis v. State, 313 S.W.3d 317 (Tex. Crim.
App. 2010).  Applicant filed his initial application for post-conviction habeas corpus relief
in the trial court in May 2010.
           The trial court sent to this Court findings that a writ was pending in the trial court and
that applicant had died in July 2012.  Further, the court recommended that the writ
application be dismissed or permanently abated.  Although a death certificate is not in the
record, other evidence included in the record of applicant’s death is uncontroverted.
           Because the death of a defendant deprives this Court of jurisdiction, we dismiss the
writ application.  
           IT IS SO ORDERED THIS THE 12TH DAY OF MARCH, 2014.
Do Not Publish